Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-1050

IN RE KIM Y. JOHNSON-BALL
A Member of the Bar of the                                  2019 DDN 245
District of Columbia Court of Appeals

Bar Registration No. 451982

BEFORE: Glickman and Fisher, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                            (FILED – January 30, 2020)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent by consent from the practice of law in that jurisdiction; this
court’s November 21, 2019, order suspending respondent pending resolution of this
matter and directing her to show cause why reciprocal discipline should not be
imposed; and the statement of Disciplinary Counsel; and it appearing that respondent
failed to file either a response to this court’s order to show cause or her D.C. Bar R.
XI, §14(g) affidavit, it is

       ORDERED that Kim Y. Johnson-Ball is hereby disbarred from the practice
of law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In
re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as she files a D.C. Bar
R. XI, § 14(g) affidavit.

                                        PER CURIAM